Citation Nr: 1735418	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  95-00 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for prostate cancer to include as due to benzene exposure.

2.  Entitlement to service connection for systemic type arthritis of the whole body.  

3.  Entitlement to service connection for a psychiatric disorder to include bipolar disorder.

4.  Entitlement to service connection for leprosy.  

5.  Entitlement to service connection for diverticulitis.

6.  Entitlement to service connection for psychosis for the purpose of establishing eligibility for treatment under 38 U.S.C.A. section 1702.

7.  Entitlement to a disability evaluation in excess of 30 percent for the service-connected bilateral glaucoma, right eye injury residuals, and post-operative right eye cataract residuals from June 10, 1998.

8.  Entitlement to an increased disability rating in excess of 10 percent for trigeminal neuropathy.  

9.  Entitlement to an initial compensable disability rating for scars, status post multiple cyst removals.  

10.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

11.  Entitlement to an effective date earlier than June 9, 2010 for the award of service connection for tinnitus.

12.  Entitlement to an effective date earlier than June 9, 2010 for the award of service connection for bilateral hearing loss.

13.  Entitlement to an effective date earlier than June 9, 2010 for the assignment of the 30 percent rating for scars status post facial injury and cyst removal on the neck.  


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel







INTRODUCTION

The Veteran had active duty service from June 1971 to January 1993. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  A February 1994 rating decision granted service connection for a right eye injury and left maxillary nerve damage and zero percent rating were assigned from February 1, 1993.  In July 1996 the Veteran testified at a hearing before a hearing officer at the RO.  An October 1997 rating decision assigned a 10 percent 1 rating to the nerve disability and a 10 percent rating to the right eye injury from February, 1993.  A May 2003 rating decision recharacterized the eye disability as bilateral glaucoma and assigned a 30 percent rating from June 10, 1998.

In October 2003 and March 2006, the Board remanded the bilateral glaucoma issue for additional development.  In the March 2006 Board decision, the Board denied entitlement to a disability evaluation in excess of 10 percent for the left maxillary nerve injury residuals.  In a May 2008 Board decision, the Board denied entitlement to a disability evaluation in excess of 10 percent for the Veteran's bilateral glaucoma, right eye injury residuals, and right eye cataract prior to June 10, 1998.  The issue of entitlement to disability evaluation in excess of 30 percent for the Veteran's bilateral glaucoma, right eye injury residuals, and post-operative right eye cataract residuals for the period from June 10, 1998 was remanded for additional development.  

In June 2009, April 2011, and September 2015, the Board remanded the increased rating for bilateral glaucoma issue for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives for the remanded issue.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with the remand orders).  The Veteran was provided several VA eye examinations and a visual field test result was associated with the file in 2015.  The Board notes that prior to the April 2015 VA examination, a visual field defect had not been noted.  The Board finds it may proceed with a decision at this time.

This matter also comes to the Board from January 2012, August 2012, and January 2013 rating decisions.  The January 2012 rating decision denied entitlement to service connection for prostate cancer, systemic arthritis, bipolar disorder, and eligibility for treatment pursuant to section 1702.  The August 2012 rating decision granted service connection for tinnitus and bilateral hearing loss.  A 10 percent rating was assigned to the tinnitus from June 9, 2010 and a zero percent rating was assigned to the bilateral hearing loss from that date.  A January 2013 rating decision denied service connection for diverticulitis and leprosy and denied an increased rating for trigeminal neuropathy.  The January 2013 rating decision denied entitlement to a higher compensable rating for scars other than the face and head due to cyst removal under Diagnostic Code 7802.  A separate 30 percent rating was assigned from June 9, 2010 to the scars status post facial injury and cyst removal of the neck under Diagnostic Code 7800.  

In September 2015, these matters were remanded to the agency of original jurisdiction (AOJ) for additional development.  The record shows that a statement of the case was issued to the Veteran as directed in the September 2015 remand.  Thus, the Board is satisfied that there has been substantial compliance with the remand directives and will proceed with review.  See Stegall; supra. 

In January 2011, the Veteran submitted a waiver of AOJ consideration of additional pertinent evidence pursuant to 38 C.F.R. § 20.1304 (2016).

Regarding the claim for service connection for a bipolar disorder, although a Veteran might only claim service connection for a particular psychiatric disorder, the claim cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board will consider entitlement to all psychiatric diagnoses raised by the record in addition to the claimed bipolar disorder. 

The issue of entitlement to an effective date earlier than June 9, 2010 for the assignment of the 30 percent rating for scars status post facial injury and cyst removal on the neck is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam during the Vietnam war era.  

2.  It is as likely as not that the Veteran was exposed to chemicals and fuel in active service while performing his duties as a motor transport operator.    

3.  The Veteran's prostate cancer did not originate in service or until years thereafter, and is not otherwise etiologically related to an injury, disease, or other event in active service.      

4.  The Veteran does not have symptoms or diagnosis of systemic arthritis at any time during the period of the appeal.      

5.  The Veteran does not have current symptoms or diagnosis of leprosy at any time during the period of the appeal.  

6.  The Veteran's diverticulitis did not originate in service or until years thereafter, and is not otherwise etiologically related to an injury, disease, or other event in active service.     

7.  The Veteran's psychiatric disorder to include bipolar disorder did not originate in service or until years thereafter, and is not otherwise etiologically related to an injury, disease, or other event in active service.     

8.  Although the Veteran served during the Vietnam Era, and during the Persian Gulf War, a psychosis or mental illness did not develop during or within two years of separation from active duty service.

9.  From June 10, 1998, the service-connected bilateral glaucoma with injury to the right eye and right eye cataract is manifested by aphakia affecting the right eye; pseudophakia of the right eye; posterior chamber intraocular lens implantation of the right eye; objective evidence of corrected visual acuity of 20/40 and uncorrected visual acuity of 20/70 in the right eye and corrected visual acuity of 20/40 in the left eye; and unilateral concentric contraction of the right eye visual field with remaining field of 45-60 degrees from April 29, 2015.    

10.  From June 10, 1998, there is no objective evidence of corrected visual acuity of 20/100 in one eye with 20/100 in the other eye, or 20/200 in one eye with 20/70 in the other eye, or 15/200 in one eye with 20/70 in the other eye, or 10/200 in one eye with 20/50 in the other eye, or 5/200 in one eye with 20/50 in the other eye; no more than light perception in one eye or anatomical loss of one eye; a visual field defect with a remaining field of 16 to 30 degrees; total disability due to glaucoma; or incapacitating episodes having a total duration of at least 4 weeks during the past 12 months.     

11.  The service-connected trigeminal neuropathy is manifested by mild numbness and decreased sensation in the left mid face which is productive of moderate incomplete paralysis and the trigeminal neuropathy does not more closely approximate severe incomplete paralysis or complete paralysis.   

12.  The service-connected scars status post cyst removal are manifested by a superficial, nonlinear, keloid scar in the right armpit that is 2 centimeters by 1 centimeter in size and a superficial and nonlinear scar on the left inner thigh that is 2 centimeters by 1 centimeter, and the scars are not painful or unstable, do not result in limitation of function, and do not encompass an area of 929 square centimeters or greater.

13.  For the entire appeal period, the service-connected bilateral hearing loss is shown to have been manifested by hearing acuity measured at Level I and Level III designations in the right and left ears.  

14.  The Veteran did not file a claim for compensation benefits for hearing loss or tinnitus within one year from the date of service separation. 

15.  On June 9, 2010, the Veteran's informal claim for service connection for hearing loss and tinnitus was received at VA.

16.  No formal or informal claim for entitlement to service connection for tinnitus or bilateral hearing loss was received by VA prior to June 9, 2010.


CONCLUSIONS OF LAW

1.  The criteria for service connection for prostate cancer are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107, 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for service connection for systemic arthritis are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107, 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

3.  The criteria for service connection for leprosy are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

4.  The criteria for service connection for diverticulosis are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

5.  The criteria for service connection for psychiatric disorder to include bipolar disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

6.  The criteria for service connection for psychosis or mental illness for treatment purposes pursuant to the provisions of 38 U.S.C.A. § 1702 have not been met.  38 U.S.C.A. §§ 1702, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

7.  The criteria for a disability evaluation in excess of 30 percent for bilateral glaucoma, right eye injury residuals, and right eye cataract from June 10, 1998 have not been met.  38 U.S.C.A. § 1155 (West 2014);  38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.14, 4.20, 4.79, 4.84a, Diagnostic Codes 6009, 6012, 6013, 6027, 6029, 6061 to 6080 (2007, 2016).  

8.  For the entire period of the appeal, the criteria for a disability rating in excess of 10 percent for trigeminal neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.14, 4.20, 4.123, 4.124, 4.124a, Diagnostic Code 8205 (2016).

9.  For the entire appeal period, the criteria for an increased compensable rating for scars status post cyst removal have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2016). 

10.  For the entire appeal period, the criteria for the assignment of an initial compensable disability rating for the service-connected bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).

11.  The criteria for an effective date prior to June 9, 2010 for the award of service connection for tinnitus are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2016).

12.  The criteria for an effective date prior to June 9, 2010 for the award of service connection for tinnitus are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has met its duty to notify for the claim.  The Board finds that the Veteran has been provided adequate notice.  The RO provided notice letters to the Veteran in October 2001, February 2003, May 2004, August 2005, April 2006, July 2008, September 2008, and September 2009 for the claim for a higher rating for bilateral glaucoma.  The RO provided notice letters to the Veteran in March 2010, December 2010, May 2011, August 2012, and December 2012 for the additional service connection and increased rating claims filed in 2010.  The record shows that the Veteran received notice letters pertaining to all issues on appeal, advising what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  

The Veteran's claims for earlier effective dates and the higher initial rating for bilateral hearing loss arise from his disagreement with the January 2013 rating decision.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board finds that all relevant evidence has been obtained with regard to the claims and that the duty to assist requirements have been satisfied.  Service treatment records are associated with the file.  VA treatment records, private treatment records, and Social Security Administration records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the claims.  In October 2009, February 2001, May 2011, and September 2012, the Veteran, in response to VA's requests for information and evidence, informed VA that he had no additional information or evidence to submit in support of his claims.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  

The Veteran underwent VA examinations in May 1993, October 1997, December 1998, September 2005, December 2006, February 2007, June 2010, and April 2015 to obtain medical evidence as to the severity of the service-connected bilateral eye disability.  The VA examinations were conducted by medical professionals and were based on review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination reports are accurate and fully descriptive.  The Board finds that the VA examination and medical opinions, taken together, are adequate for adjudication purposes.  The examinations were performed based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The June 2010 and April 2015 VA examiners provided visual field testing and associated the Goldman charts with the claims file.  The Board notes that prior to the April 2015 examination, VA did not detect a visual field defect on exam.  The Board finds that for these reasons the Veteran has been afforded an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran underwent VA examination in April 2012 to obtain medical evidence as to the nature and severity of the service-connected trigeminal neuropathy and scars status post cyst removal and scars due to facial injury and cyst removal on the neck.  The Veteran underwent VA audiometric examination in March 2012 to obtain medical evidence as to the nature and severity of the service-connected bilateral hearing loss and tinnitus.  The VA examinations were conducted by medical professionals and were based on review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination reports are accurate and fully descriptive.  The Veteran has been afforded adequate examinations.  Barr; supra. 

Regarding the claimed prostate cancer, systemic arthritis, psychiatric disorder to include bipolar disorder, leprosy, and diverticulitis, VA medical examinations were not provided and a medical opinion was not obtained for these issues.  However, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A (d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  As will be discussed in detail below, there is no probative evidence of an in-service symptoms or diagnosis.  There is no lay or medical evidence of prostate cancer, systemic arthritis, a psychiatric disorder, or diverticulitis in active service.  There is no lay or medical evidence of current leprosy or systemic arthritis.  There is no indication of an association between the claimed prostate cancer and diverticulitis and injury, event, or disease in active service.  There is sufficient competent medical evidence on file for VA to make a decision on this claim.  As such, VA's duty to provide an examination is not triggered.

The duties to notify and assist have been met.  No further notice or assistance is required in this appeal.  

2.  Service Connection: Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Malignant tumors and arthritis are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a disease noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

3.  Service Connection for Prostate Cancer  

The Veteran contends that he has prostate cancer that is related to active service and is due to exposure to benzene.  He asserts that he incurred prostate cancer due to exposure to benzene in active service while working as a transportation noncommissioned officer.  See the June 2010 statement.   

It is not in dispute that the Veteran has a clinical diagnosis of prostate cancer.  The private medical records from Dr. Harper show that prostate adenocarcinoma was diagnosed in March 2009.  In April 2009, the Veteran underwent a radical retropubic prostatectomy with bilateral pelvic node dissection.  What remains to be established is whether there is a nexus between the Veteran's prostate cancer and his active service.   

It is not contended, and the Veteran's service treatment records and post service treatment records do not indicate, that the Veteran's prostate cancer manifested during service or within the first year following separation from service or that he has experienced symptoms of prostate cancer continuously since service. 

The Veteran contends that his prostate cancer may be related to exposure to benzene which he was exposed by virtue of his military occupational specialty as motor transport operator in active service.  The Veteran served on active duty in the Army from March 1974 to January 1993.  

While the Board finds that the Veteran's own lay assertions that he was exposed to benzene in active service to have limited probative value, the Board does find that it is as likely as not that the Veteran was exposed to fuel in his occupation as a motor transport operator in active service.  The Veteran is competent to report that he was presumably exposed to chemicals and fuels.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge). In this regard, the Board highlights that competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).

While the Veteran is competent to describe an observable event such as having a substance such a fuel touch his skin, the Board finds that the Veteran has not shown that he has the requisite expertise to identify a chemical substance.  There is no evidence of record that the Veteran has the expertise to identify the substances he may have been exposed to without scientific training or the use of scientific testing to identify a substance he came into contact with.  Thus, his statements that he was exposed to benzene are not competent and have no probative value.  However, the Board finds that the Veteran was exposed to fuel and unidentified chemicals in active service.  

There is no competent evidence of record showing a diagnosis of prostate cancer within one year of service separation.  Thus, presumptive service connection for prostate cancer pursuant to 38 C.F.R. § 3.307(a) is not warranted.  

With respect to negative evidence, the fact that there were no records of any complaints, treatment, or diagnosis of prostate cancer until 2009, over 15 years after service separation weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of prostate cancer symptoms or findings for over 15 years between the period of active service and manifestation of the carcinoma is itself evidence which tends to show that this disease did not have its onset in service or for years thereafter.

The Board also finds that the weight of the competent and credible evidence shows that the Veteran did not experience chronic and continuous symptoms of prostate cancer either during active service or continuously since service separation.  There is no lay or medical evidence which establishes continuity of symptomatology.  As noted, the medical evidence of record shows that the prostate cancer was first detected in 2009.       

The Board finds that the weight of the competent and credible evidence establishes that the prostate cancer first manifested many years after service separation and is not related to injury or other event in active service.  There is no lay or medical evidence that establishes nexus to active service.  There is no competent and credible evidence which associates the prostate cancer to active service to include exposure to chemicals in active service.  

The Veteran has made general assertions that the prostate cancer is related to active service to include exposure to benzene.  However, the Board cannot rely on lay assertions as to medical nexus to service because lay persons are not shown to possess the type of medical expertise that would be necessary to opine regarding the etiology of prostate cancer.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The evidence does not establish that the Veteran has medical or scientific training or expertise.  Moreover, the Veteran has not produced a medical opinion in support of the claim and his assertions.  There is no indication in the record that medical evidence has linked prostate cancer to chemical exposure in active service.  The Board acknowledges that there is no VA opinion as to this theory of entitlement.  However, absent any competent evidence indicating that the Veteran's prostate cancer may be associated with injury, disease or event during active service (on a direct basis), a medical nexus opinion is not warranted, as even the low standard in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159 (c)(4); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (a conclusory lay nexus statement is not sufficient to trigger VA's duty to provide an examination).

The evidence of record does not show and the Veteran does not contend that he served in the Republic of Vietnam during the Vietnam era.  He is therefore is not presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116(f).  Thus, presumptive service connection for prostate cancer pursuant to 38 C.F.R. § 3.307(a) based upon herbicide exposure is not warranted.  

In conclusion, the Board finds the weight of the competent and credible evidence shows that the prostate cancer did not manifest in service, first manifested many years after active service and is not related to active service.  Thus, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for prostate cancer, and the claim for service connection is denied.  

4.  Service connection for systemic type arthritis of the whole body.  

The Veteran contends he has systemic arthritis that is related to active service.  

The Board has a duty to consider all theories of entitlement to the benefit sought.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).  In this regard, systemic arthritis is considered a "chronic disease," and therefore, certain presumptive service connection regulations apply.  38 C.F.R. §§ 3.303 (b), 3.309(a).  However, as the preponderance of the evidence demonstrates that the Veteran does not have a current disability manifested by systemic arthritis, there is no valid claim of service connection regardless of the theory of entitlement.  Therefore, further discussion regarding alternative theories of service connection is not needed.

The Veteran's service treatment records and post service treatment records do not documents a diagnosis of systemic arthritis.  The VA treatment records and private medical records do not reflect treatment or diagnosis of systemic arthritis.  

The Veteran himself has made general assertion that he has systemic arthritis.  The Veteran, as a lay person, is competent to describe observable symptoms such as pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the diagnosis of systemic arthritis falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Some medical issues require specialized training and testing for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  The record does not establish that the Veteran had medical training.  Moreover, neither the Veteran nor his representative has produced medical evidence or other competent evidence that indicates that the Veteran has a current diagnosis of systemic arthritis that may be associated to active service.  There is no competent evidence to establish a current diagnosis of systemic arthritis.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997).  Evidence must show that the veteran currently has a disability for which benefits are claimed.  As the evidence demonstrates no current disability of systemic arthritis upon which to base a grant of service connection, at any time during the appeal period, there can be no valid claim for that benefit.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); Brammer, 3 Vet. App. at 225.  Because a current disability has not been shown by competent evidence, the Board does not reach the additional questions of in-service injury, disease, or event, or the relationship between any such current disability and service. 

The preponderance of the evidence is against the claim of service connection, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, the claim of service connection for systemic arthritis is denied.

5.  Service connection for leprosy.  

The Veteran asserts that leprosy was diagnosed in active service in 1971.  Service treatment records show that in September 1972, a one centimeter lepromatous subcutaneous mass was removed from the neck under local anesthesia.  The Board notes that service connection for scar as a residual of cyst removal of the neck is in effect and a 30 percent rating is currently assigned.  The Veteran has not submitted or identified evidence of a current diagnosis of leprosy.  The post service medical evidence does not show a diagnosis of leprosy.  The Board notes that the Veteran was afforded VA skin examinations in April 2012 in order to evaluate the service-connected skin disorders and examination of the skin was conducted.  Leprosy was not diagnosed.  The Veteran himself, as a lay person, does not have the medical expertise to render a diagnosis of leprosy.  He has not identified or submitted any competent evidence that establishes such diagnosis.    

VA's obligation under 38 U.S.C. § 5103A (d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication, other than the Veteran's own general assertion, that he has leprosy.  As such, VA's duty to provide an examination with an opinion is not triggered.  See Waters, 601 F.3d 1274  .

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past). 

Accordingly, on this record, the preponderance of the evidence does not establish the presence of leprosy.  The preponderance of the evidence is against the claim of service connection, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

6.  Service connection for diverticulitis.

The Veteran contends that he has diverticulitis that is related to active service. 

The medical evidence of record shows a diagnosis of diverticulitis; the diagnosis was made in January 2010.  What remains to be established is whether there is a nexus between the Veteran's diverticulitis and his active service.  

It is not contended, and the Veteran's service treatment records and post service treatment records do not indicate, that the diverticulitis manifested during service or within the first year following separation from service or that he has experienced symptoms of diverticulitis continuously since service. 

The service treatment records note that in April 1979, the Veteran sought treatment for abdominal pain.  The etiology was unknown and it was noted that mononucleosis, hepatitis or pelvic ulcer disease were all possible.  Physical examination of the abdomen in March 1984 and August 1992 (retirement examination) was normal.  Diverticulitis was not diagnosed in active service.  A May 1993 VA examination report indicates that examination of the abdomen was normal.  Post service medical evidence first shows a diagnosis of diverticulitis in January 2010 when a coloscopy was performed.  This diagnosis was made over 15 years after active service.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself a factor for consideration against a finding that the disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

There is no indication in the record that medical evidence or other competent evidence has linked diverticulitis to active service.  The Board acknowledges that there is no VA opinion as to this theory of entitlement.  However, absent any competent evidence indicating that the Veteran's diverticulitis may be associated with injury, disease or event during active service (on a direct basis), a medical nexus opinion is not warranted, as even the low standard in McLendon; supra, is not met.  See 38 C.F.R. § 3.159 (c)(4); Waters v. Shinseki, 601 F.3d at 1278 (a conclusory lay nexus statement is not sufficient to trigger VA's duty to provide an examination).

The Veteran himself has made general assertions that service connection is warranted for diverticulitis.  The Veteran, as a lay person, is not competent to provide a medical opinion as to whether the diverticulitis is medically related to disease, injury or other event in active service.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions.  The evidence does not establish that the Veteran has medical expertise.  The Veteran has not submitted any competent evidence to support his assertions.  There is no competent evidence to establish a nexus between the diverticulitis and any documented injury, disease, event or incident of active service.  There is no competent and credible medical evidence that links the claimed disease to service.

The Board finds that a preponderance of the lay and medical evidence weighs against the claim for service connection for diverticulitis.  

In light of the above, the Board finds that the preponderance of the evidence is against a finding that diverticulitis is related to active service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for diverticulitis is denied.

7.  Service connection for a psychiatric disorder to include bipolar disorder. 

The Veteran asserts that he is entitled to service connection for bipolar disorder.  As noted above, the Veteran's claim for service connection for bipolar disorder has been interpreted to include all acquired psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The medical evidence of record shows a diagnoses of bipolar disorder, adjustment disorder with depressed mood, substance induced mood disorder, mood disorder, polysubstance abuse, and cannabis dependence, alcohol dependence, and cocaine dependence.  See the VA treatment records and psychiatric consultations dated in November 2006, January 2008, August 2008, August 2009, March 2011, March 2012, December 2014, and June 2016.  What remains to be established is whether there is a nexus between the Veteran's psychiatric disorders and his active service.  

The Veteran's service treatment records and post service treatment records do not indicate that the Veteran experienced a psychiatric disorder in active service or that he has experienced recurrent psychiatric symptoms in active service and continuously since service.  The August 1992 retirement examination report indicates that the Veteran denied having frequent trouble sleeping., depression or worry, or nervous trouble.  Psychiatric examination was normal.  The Veteran separated from active service in January 1993.  

The May 1993 VA examination report does not show any symptoms or diagnosis of a psychiatric disorder.  The post service medical evidence shows that the Veteran sought substance abuse treatment at VA in the mid 2000's.  See the VA substance abuse treatment program (SATP) records dated in November 2006, January 2007, March 2007, April 2010, and July 2010.  A December 2007 VA SATP record indicates that the Veteran, age 55 year old, requested a referral to the VA SATP.  He reported that he was in a drug rehab program until February. His drug screen was positive.  He admitted to using various drugs.  The Veteran stated that he was hospitalized last month and he continued to use since discharge.  The Veteran stated that he uses his entire retirement check on drugs.  He first used alcohol at the age of 16 and last reported use was that month.  He reported that he first used cocaine and marijuana at the age of 52 with the last reported use that month.  He reported that he also abuses methamphetamine and ecstasy, but hasn't used in past two weeks and he has tried other illicit substances including LSD and heroin; he stated that he'll use whatever he can get his hands on.  The provisional Axis I diagnosis was substance induced mood disorder, cocaine dependence, cannabis dependence, and ETOH dependence.  

Such a lengthy time interval between service and the earliest post service clinical documentation of the psychiatric disorders is of itself a factor for consideration against a finding that the disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

There is no indication in the record that medical evidence or other competent evidence has linked the psychiatric disorders to active service.  The Board acknowledges that there is no VA opinion as to this theory of entitlement.  However, absent any competent evidence indicating that the Veteran's psychiatric disorders may be associated with injury, disease or event during active service (on a direct basis), a medical nexus opinion is not warranted, as even the low standard in McLendon; supra, is not met.  See 38 C.F.R. § 3.159 (c)(4); Waters v. Shinseki, 601 F.3d at 1278 (a conclusory lay nexus statement is not sufficient to trigger VA's duty to provide an examination).

The Veteran himself has made general assertions that service connection is warranted for bipolar disorder.  The Veteran, as a lay person, is not competent to provide a medical opinion as to whether the psychiatric disorder is medically related to disease, injury or other event in active service.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions.  The evidence does not establish that the Veteran has medical expertise.  The Veteran has not submitted any competent evidence to support his assertions.  There is no competent evidence to establish a nexus between the psychiatric disorder and any documented injury, disease, event or incident of active service.  There is no competent and credible medical evidence that links the claimed disorder to service.  The Board finds that a preponderance of the lay and medical evidence weighs against the claim for service connection for a psychiatric disorder.    

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the psychiatric disorder to include bipolar disorder is related to active service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for a psychiatric disorder is denied.

8.  Eligibility for Medical Treatment Under the Provisions of 38 U.S.C.A. § 1702 

The provisions of 38 U.S.C.A. § 1702 allow for service connection solely for eligibility for medical treatment for mental illness under certain conditions.  Under 38 U.S.C.A. § 1702 (a), any veteran of World War II, the Korean conflict, the Vietnam era, or the Persian Gulf War who developed an active psychosis (1) within two years after discharge or release from the active military, naval, or air service, and (2) before July 26, 1949, in the case of a veteran of World War II, before February 1, 1957, in the case of a veteran of the Korean conflict, before May 8, 1977, in the case of a Vietnam era veteran, or before the end of the two-year period beginning on the last day of the Persian Gulf War, in the case of a veteran of the Persian Gulf War, shall be deemed to have incurred such disability in the active military, naval, or air service.  Under 38 U.S.C.A. § 1702 (b), any veteran of the Persian Gulf War who develops an active mental illness (other than psychosis) shall be deemed to have incurred such disability in the active military, naval or air service if the disability is developed within two years after discharge or release from active service or before the end of the two-year period beginning on the last day of the Persian Gulf War.

VA has defined the term psychosis for purposes of presumptive service connection at 38 C.F.R. § 3.384.  In this regard, under 38 C.F.R. § 3.384, the term "psychosis" is defined so as to include brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  However, 38 U.S.C.A. § 1702 does not define "mental illness." 

As discussed above, the Veteran's service treatment records do not show psychiatric or mental health complaints or treatment.  Similarly, the VA treatment records and other medical evidence of record do not establish a diagnosis of a psychosis.  The VA treatment records show treatment for polysubstance abuse and mood disorders, adjustment disorder and bipolar disorders, but this medical evidence does not establish a diagnosis of a psychosis.  See May 1993 VA examination report and the July 2010 VA psychiatric records which indicate that there were no obvious signs of psychosis or thought disorder.  

As such, the evidence does not show or suggest that the Veteran had a psychosis or mental illness in service or within two years of his service discharge. 

Accordingly, as a psychosis or mental illness was not shown in service or within the two-year period after the Veteran's discharge from active duty service, the preponderance of the evidence is against the claim for service connection for psychosis or mental illness for treatment purposes pursuant to the provisions of 38 U.S.C.A. § 1702, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

9.  Increased Rating: Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

Where there is a question as to which of two evaluations (ratings) shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

In deciding this appeal, VA has specifically considered whether separate ratings for different periods of time are warranted, assigning different ratings for different periods of the Veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).   

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

10.  Increased Rating for Bilateral Glaucoma with injury to the right eye with right eye cataract.

The Veteran's bilateral eye disability is currently evaluated as 30 percent disabling under 38 C.F.R. § 4.84a, Diagnostic Code 6013-6029.  The hyphenated code is intended to show that the Veteran's right eye disability, open-angle glaucoma, (Diagnostic Code 6013) was evaluated based on aphakia (Diagnostic Code 6029).  The RO initially assigned the 30 percent evaluation based on evidence showing aphakia affecting one or both eyes.  The 30 percent rating is assigned from June 10, 1998.  See the May 2003 rating decision.  

While this appeal was pending, the rating schedule for evaluating disabilities of the eyes was revised and amended.  See 73 Fed. Reg. 66543 - 54 (Nov. 10, 2008).  Diseases of the eye are now rated under a General Rating Formula, under 38 C.F.R. § 4.79 (2016).  These changes took effect on December 10, 2008.  In this case, the Veteran has been given the rating criteria applicable prior to December 10, 2008, and the criteria applicable beginning December 10, 2008.  Consequently, the Board will apply both versions of the relevant schedular ratings.

VA's General Counsel held that where a law or regulation changes during the pendency of an appeal, the Board should first determine which version of the law or regulation is more favorable to the Veteran.  If the application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110 (g) (West 2014).  Prior to the effective date of the change in the regulation, the Board may apply only the original version of the regulation. VAOGCPREC 3-2000. 

Former Rating Criteria for Eye Disabilities

Under the former criteria, Diagnostic Code 6013 addressed simple, primary noncongestive glaucoma.  Under these criteria, glaucoma was to be evaluated under either impairment of visual acuity or field loss.  A minimum rating of 10 percent was to be assigned.  38 C.F.R. § 4.84a , Diagnostic Code 6013 (2008).

Under the former criteria, the severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (2008).  A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75 (2008).  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a (2008).  A disability rating greater than 30 percent would require at least impairment of central visual acuity correctable to 20/100 in one eye and correctable to 20/100 in the other eye.  38 C.F.R. § 4.84a, Diagnostic Codes 6078 and 6079.  

Under the former criteria, impairment of visual field was rated under 38 C.F.R. § 4.84a, Diagnostic Code 6080.  Under Diagnostic Code 6080 for impairment of field vision, a rating greater than 30 percent under Diagnostic Code 6080 for impairment of field vision would require (a) concentric contraction of visual field to 30 degrees, but not to 15 degrees, bilaterally; (b) concentric contraction of visual field to 15 degrees, but not to 5 degrees bilaterally; or (c) concentric contraction of visual field to 5 degrees bilaterally. 

Under the former Diagnostic Code 6029 for aphakia, a 30 percent rating is assigned for either bilateral or unilateral aphakia.  38 C.F.R. §4.84a (2008).  The 30 percent rating prescribed for aphakia is a minimum rating to be applied to the unilateral or bilateral condition and is not to be combined with any other rating for impaired vision.  When only one eye is aphakic, the eye having poorer corrected visual acuity will be rated on the basis of its acuity without correction.  When both eyes are aphakic, both will be rated on corrected vision.  The corrected vision of one or both aphakic eyes will be taken one step worse than the ascertained value, however, not better than 20/70 (6/21).  38 C.F.R. §4.84a, Diagnostic Code 6029, Note.  Combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision.  38 C.F.R. §§ 4.80, 4.84a, Diagnostic Code 6029, Note.  

Revised Rating Criteria for Eye Disabilities

Pursuant to the new rating criteria, open angle glaucoma continues to be evaluated under Diagnostic Code 6013, although this code is now located at 38 C.F.R. § 4.79.  Under the new criteria, open angle glaucoma is to be evaluated based on visual impairment due to open angle glaucoma.  A minimum evaluation of 10 percent is assigned if continuous medication is required.  38 C.F.R. § 4.79, Diagnostic Code 6013. 

Under the new criteria, the evaluation of visual impairment is based on impairment of visual acuity (excluding developmental errors of refraction), visual field, and muscle function.  38 C.F.R. § 4.75 (a) (2016).  Under the current criteria, impairment of central visual acuity and impairment of visual fields are evaluated pursuant to 38 C.F.R. § 4.79, Diagnostic Codes 6061 through 6081 (2016). 

Impairment of central visual acuity is evaluated from 0 percent to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.79, Diagnostic Codes 6061-6079 (2016).  

A 40 percent disability rating is warranted only (1) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/50; or, (5) when there is anatomical loss of one eye and vision in the other eye is correctable to 20/40. 38 C.F.R. § 4.79 , DCs 6063, 6064, 6065, 6066 (2016).

Under Diagnostic Code 6066, vision in one eye at 20/100 and vision in the other eye at 20/100, results in a 50 percent disability evaluation.  38 C.F.R. § 4.79, Diagnostic Code 6066. 

Measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  38 C.F.R. § 4.76.  

Under 38 C.F.R. § 4.76a, Table III (2016), the normal visual field extent at the 8 principal meridians totals 500 degrees.  The normal for the 8 principal meridians are as follows: 85 degrees temporally; 85 degrees down temporally; 65 degrees down; 50 degrees down nasally; 60 degrees nasally; 55 degrees up nasally; 45 degrees up; and, 55 degrees up temporally.  Id.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  Id.  

Under new Diagnostic Code 6080, a 10 percent rating is assigned for a unilateral scotoma; with remaining field of 46 to 60 degrees bilaterally or unilaterally; with remaining field of 31 to 45 degrees unilaterally; with remaining field of 16 to 30 degrees unilaterally; loss of superior half of visual field bilaterally or unilaterally; loss of interior half of visual field unilaterally; loss of nasal half of visual field bilaterally or unilaterally; and loss of temporal half of visual field unilaterally.  A 20 percent rating is assigned for remaining field of 6 to 15 degrees unilaterally.  A 30 percent rating is assigned for remaining field of 31 to 45 degrees unilaterally; concentric contraction of visual field unilaterally; loss of temporal half of visual field bilaterally; and homonymous hemianopia visual filed defects.  A 50 percent rating is assigned for remaining field of 16 to 30 degrees bilaterally.  A 70 percent rating is assigned for remaining field of 6 to 15 degrees bilaterally.  A 100 percent rating is assigned for concentric contraction of visual field with remaining field of 5 degrees.  38 C.F.R. § 4.79 (2016).

When both decreased visual acuity and visual field defect are present in one or both eyes and are service-connected, to determine the evaluation for visual impairment, the visual acuity and visual field defect (expressed as a level of visual acuity) are to be evaluated separately, and then combined under the provisions of 38 C.F.R. § 4.25.  38 C.F.R. § 4.77 (c).

Aphakia or dislocation of the crystalline lens is evaluated based on visual impairment, and the resulting level of visual impairment is elevated one step.  A minimum 30 percent rating is assigned for unilateral or bilateral symptoms.  See 38 C.F.R. § 4.79, Diagnostic Code 6029 (2016).  

Lastly, under the new rating criteria the maximum evaluation for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye.  38 C.F.R. § 4.75 (d) (2016).  The evaluation for visual impairment may be combined with evaluations for other disabilities of the same eye that are not based on visual impairment (e.g., disfigurement under Diagnostic Code 7800).  Id.



Analysis under the Former Rating Criteria

Based on a careful review of the subjective and clinical evidence, the Board finds that from June 10, 1998, the Veteran's bilateral glaucoma does not warrant a disability evaluation in excess of 30 percent under the former rating criteria.    
 
A June 10, 1998 operation report indicates that the Veteran had pseudophakia of the right eye.  He underwent phacoemulsification with posterior chamber intraocular lens implantation of the right eye.  

The evidence shows that there is unilateral aphakia and the minimum rating is 30 percent.  See 38 C.F.R. § 4.84a, Diagnostic Code 6029, note.  As a 30 percent evaluation is both the minimum and maximum evaluation provided under this code, no higher evaluation is warranted for aphakia.  Accordingly, impairment of vision must be considered.

When only one eye is aphakic, the eye having poorer corrected visual acuity will be rated on the basis of its acuity without correction.  The corrected vision of one or both aphakic eyes will be taken one step worse than the ascertained value, however not better than 20/70.  

The December 1998 VA eye examination report indicates that corrected visual acuity in the right eye is 20/40 near and 20/40 distant.  The uncorrected visual acuity is 20/40 near and 20/70 distant.  The corrected visual acuity in the left eye is 20/20 near and 20/20 distant.  The uncorrected visual acuity is 20/70 near and 20/20 distant.  The examiner noted the Veteran had undergone a cataract extraction in the right eye.  The diagnosis was glaucoma and implant of the right eye.  The VA examiner was not able to provide a Goldman field and analysis at that time.   

A higher rating is not warranted under Diagnostic Code 6029 when rating the aphakia based upon impaired vision.  One eye is aphakic and the right eye has the poorer corrected visual acuity (corrected visual acuity in the right eye is 20/40 distant) so the right eye is rated based upon uncorrected acuity without correction (The uncorrected visual acuity is 20/70 distant).  Applying the uncorrected visual acuity of the right eye (20/70) and corrected visual acuity from the left eye (20/20) into the rating criteria with adjustment for aphakia (20/100 in right eye and 20/40 in left eye) does not result in a rating in excess of 30 percent.  Using the ratings for impairment of central visual acuity, a rating in excess of 30 percent is not warranted with adjustment for aphakia.  Accordingly, the December 1998 testing does not support the assignment of a rating in excess of 30 percent.

As to a separate or increased rating for impairment of field vision, the Board emphasizes that the December 1998 VA examination report specifically indicated that it was unable to test for visual field defect.  Therefore, an evaluation under Diagnostic Code 6080 cannot be considered based upon the December 1998 findings.  38 C.F.R. §§ 4.76, 4.76a, 4.84a.

The September 2005 VA examination report indicates that visual acuity was as follows: right eye uncorrected was 20/200 near and 20/50 far and right eye corrected was 20/20 near and 20/20 far.  Left eye uncorrected was 20/200 near and 20/25 far and left eye corrected was 20/20 near and 20/20 far.  The diagnosis was pseudophakic in the right eye.  The VA examiner indicated that the Veteran had an intraocular lens in place and he probably had a traumatic cataract and that was removed.  The VA examiner stated that the traumatic cataract mostly likely than not was caused by trauma to the right eye.  The VA examiner stated that the Veteran myopic and hyperopic in the left eye, with a trace of astigmatism in both eyes and he was also presbyopic in the left eye, due to the aging process and he now needs reading assistance.  The VA examiner stated that his test data does not support the diagnosis of glaucoma.  

A higher rating is not warranted under Diagnostic Code 6029 when rating the aphakia based upon impaired vision.  Applying the uncorrected visual acuity of the right eye (20/50) and corrected visual acuity from the left eye (20/20) into the rating criteria with adjustment for aphakia (right eye is 20/70 and left eye is 20/40) does not result in a rating in excess of 30 percent.  Using the ratings for impairment of central visual acuity, a rating in excess of 30 percent is not warranted with adjustment for aphakia.  Accordingly, the September 2005 testing does not support the assignment of a rating in excess of 30 percent.

As to a separate or increased rating for impairment of field vision, the Board emphasizes that the September 2005 VA examination report specifically found there was no visual field defect.  The VA examiner stated that a plot on the Humphrey full-field 120 and the 30-2 modality was performed.  On the 30-2, the Veteran had a questionable field defect in the central vision, but on the Gray scale plot, it was not there.  In fact, on the pattern deviation, there was no significant visual field defect.  The glaucoma hemispheric tests, which tests for glaucoma on this modality said that the right eye was perfectly normal.  The VA examiner stated that all indications is the Veteran does not have glaucoma.  In the left eye, there were no visual field defects of significance and the glaucoma hemispheric tests showed there was borderline for glaucoma, but the mean deviation and the pattern standard deviation all would indicate that the Veteran does not have glaucoma.  On the full-field 120 visual field, there were some superior defects, which can be accounted for in the lid falling down during testing.  On the left eye, there were no visual field defects of any type on the full-field 120.  Therefore, a higher evaluation under Diagnostic Code 6080 is not warranted.  See 38 C.F.R. §§ 4.76, 4.76a, 4.84a.

The December 2006 VA examination report indicates that visual acuity was as follows: right eye uncorrected was 20/200 near and 20/30+2 far and right eye corrected was 20/20 near and 20/20 far.  Left eye uncorrected was 20/200 near and 20/20 far and left eye corrected was 20/20 near and 20/20 far.  The VA examiner indicated that the Veteran had mild hyperopia of farsighted with astigmatism of his right eye and he was also presbyopic.  Slit lamp examination revealed clear centered posterior chamber intra-ocular lens in the right eye, early nuclear sclerotic cataract in the left eye, with all other structures normal in both eyes.  The VA examiner stated that the testing results did not support the diagnosis of glaucoma.  

A higher rating is not warranted under Diagnostic Code 6029 when rating the aphakia based upon impaired vision.  Applying the uncorrected visual acuity of the right eye (20/30+2) and corrected visual acuity from the left eye (20/20) into the rating criteria with adjustment for aphakia (right eye is 20/40 and left eye is 20/40) does not result in a rating in excess of 30 percent.  Using the ratings for impairment of central visual acuity, a rating in excess of 30 percent is not warranted with adjustment for aphakia.  Accordingly, the December 2006 testing does not support the assignment of a rating in excess of 30 percent.

As to a separate or increased rating for impairment of field vision, the Board notes that the December 2006 VA examination report indicates that the visual field test results were inconsistent with repeat testing of the right eye.  The VA examiner stated that there were possible superior eyelid effect in the right eye and normal visual field plot in the left eye.  Therefore, a higher evaluation under Diagnostic Code 6080 is not warranted.  See 38 C.F.R. §§ 4.76, 4.76a, 4.84a.

The June 2010 VA examination report indicates that visual acuity was as follows: right eye uncorrected was 20/40 near and 20/50-2 far and right eye corrected was 20/20 near and 20/20 far.  Left eye uncorrected was 20/60 near and 20/25 far and left eye corrected was 20/20 near and 20/20 far.  The VA examiner indicated that the Veteran had history of traumatic cataract/glaucoma in the right eye, status post posterior chamber intraocular lens implantation and glaucoma suspect with disc asymmetry right eye greater than left with normal intraocular pressure and visual fields in both eyes.  

A higher rating is not warranted under Diagnostic Code 6029 when rating the aphakia based upon impaired vision.  Applying the uncorrected visual acuity of the right eye (20/50-2) and corrected visual acuity from the left eye (20/20) into the rating criteria does not result in a rating in excess of 30 percent.  Using the ratings for impairment of central visual acuity, a rating in excess of 30 percent is not warranted with adjustment for aphakia.  Accordingly, the June 2010 testing does not support the assignment of a rating in excess of 30 percent.

As to a separate or increased rating for impairment of field vision, the Board notes that the June 2010 VA examination report indicates that the visual field test results were normal.  Therefore, a higher evaluation under Diagnostic Code 6080 is not warranted.  See 38 C.F.R. §§ 4.76, 4.76a, 4.84a.

The April 2015 VA examination report indicates that visual acuity was as follows: right eye uncorrected was 20/200 near and 20/40 far and right eye corrected was 20/40 near and 20/40 far.  Left eye uncorrected was 20/200 near and 20/40 far and left eye corrected was 20/40 near and 20/40 far.  The VA examination report indicates that the diagnosis was pseudophakia right eye (secondary to traumatic cataract in 1985), primary open angle glaucoma both eyes, and nuclear sclerotic cataract left eye.  

A higher rating is not warranted under Diagnostic Code 6029 when rating the aphakia based upon impaired vision.  Applying the uncorrected visual acuity of the right eye (20/200) and corrected visual acuity from the left eye (20/40) into the rating criteria does not result in a rating in excess of 30 percent.  Using the ratings for impairment of central visual acuity, a rating in excess of 30 percent is not warranted with adjustment for aphakia.  Accordingly, the April 2015 testing does not support the assignment of a rating in excess of 30 percent.

As to a separate or increased rating for impairment of field vision, the Board notes that the April 2015 VA examination report indicates that there is a visual field defect and visual field testing was performed using Goldman's equivalent III/4e target.  The VA examiner indicated that there was no contraction of visual field and no scotoma both eyes and any "up" variation is due to upper eyelid interaction.  In any event, the Board evaluated the service-connected bilateral eye disability using the visual field test results and considering Diagnostic Code 6080.  

Prior to December 10, 2008, Diagnostic Code 6080, impairment of field of vision, loss of temporal half of the visual field warrants a 30 percent rating if bilateral, a 10 percent rating if unilateral, or is rated as 20/70.  Loss of the nasal half of the visual field bilaterally results in a 20 percent rating, unilaterally results in a 10 percent evaluation, or may be rated as 20/50. 

Concentric contraction of the visual field to 5 degrees, results in a 100 percent evaluation if bilateral, a 30 percent rating if unilateral, or may be rated as 5/200.  Concentric contraction of the visual field to 15 degrees but not to 5 degrees results in a 70 percent bilateral evaluation, a 20 percent unilateral rating, or is rated as 20/200. 

Concentric contraction of the visual field to 30 degrees but not to 15 degrees, bilaterally, results in a 50 percent evaluation, unilaterally results in a 10 percent rating, or is rated as 20/100.  Concentric contraction of the visual field to 45 degrees but not to 30 degrees bilaterally results in a 30 percent rating, unilaterally results in a 10 percent evaluation, or is rated as 20/70. 

A concentric contraction of the visual field to 60 degrees but not to 45 degrees results in a bilateral evaluation of 20 percent, a unilateral evaluation of 10 percent, or rate as 20/50.  Demonstrable pathology commensurate with the functional loss will be required.  The concentric contraction evaluations require contraction within the stated degrees, temporally; the nasal contraction may be less. 38 C.F.R. § 4.84a, Diagnostic Code 6080, Note (2). 

The Rating Schedule provides that the extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III.  38 C.F.R. § 4.76. The degrees lost are then added together to determine total degrees lost.  This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by eight represents the average contraction for rating purposes.  38 C.F.R. § 4.76a. 

Under Table III of § 4.76a, the normal visual field extent at the 8 principal meridians, in degrees, is: Temporally: 85; down temporally: 85; down: 65; down nasally: 50; nasally: 60; up nasally: 55; up: 45; up temporally: 55. The total is 500 degrees. 

Goldman visual field testing at the April 2015 VA examination revealed an  average contraction to 58.125 degrees for the right eye.  This is based on the following field of vision findings in the right eye: temporally 75 degrees (normal is 85 degrees); down temporally is 79 degrees (normal is 85); down is 63 degrees (normal is 65 degrees); down nasally is 50 degrees (normal is 50 degrees); nasally is 60 degrees (normal is 60 degrees); Up nasally is 52 degrees (normal is 55); up is 36 degrees (normal is 45 degrees); and up temporally is 50 degrees (normal is 55 degrees).  The total remaining visual field for the right eye is 465.  When this number is divided by the eight directions, rounded up, the average contraction is obtained and is 58 degrees.  The right eye can be rated on its concentric contraction or based on an equivalent visual acuity of 20/50 and is increased by one step to 20/70 based on aphakia or dislocation of the crystalline lens.

Goldman visual field testing at the April 2015 VA examination revealed an  average contraction to 61.625 degrees for the left eye.  This is based on the following field of vision findings in the left eye: temporally 83 degrees (normal is 85 degrees); down temporally is 80 degrees (normal is 85); down is 69 degrees (normal is 65 degrees); down nasally is 60 degrees (normal is 50 degrees); nasally is 68 degrees (normal is 60 degrees); Up nasally is 62 degrees (normal is 55); up is 53 degrees (normal is 45 degrees); and up temporally is 68 degrees (normal is 55 degrees).  The total remaining visual field for the left eye is 493.  When this number is divided by the eight directions, rounded up, the average contraction is obtained and is 62 degrees.  The left eye can be rated on its concentric contraction or based on an equivalent visual acuity of 20/50 (increased by one step based on aphakia or dislocation of the crystalline lens).

A concentric contraction of the visual field to 60 degrees but not to 45 degrees results in a bilateral evaluation of 20 percent, a unilateral evaluation of 10 percent, or rate as 20/50.  Diagnostic Code 6080.  In the present case, the concentric contraction for the left eye is noncompensable under Diagnostic Code 6080.  Unilateral concentric contraction of the right eye visual field with remaining field of 45-60 degrees warrants a 10 percent evaluation.  Visual field testing does not document concentric contraction of the visual field to 30 degrees or less bilaterally, which must be shown for a 50 percent rating or higher under Diagnostic Code 6080.  

When the Veteran's equivalent visual acuity is rated (20/70 in the right eye and 20/50 in the left eye), a 20 percent disability rating is warranted.  See 38 C.F.R. § 4.84 (a), Diagnostic Codes 6078, 6079.  For these reasons, the Board finds that a disability rating in excess of 30 percent is not warranted under the former Diagnostic Code 6080.  See 38 C.F.R. §§ 4.76, 4.76a, 4.84a.

A higher rating is not warranted under Diagnostic Code 6029 or Diagnostic Code 6080 based upon the ophthalmology and optometry exams and findings in the primary care treatment records at Tricare.  Tricare ophthalmology findings in February 2005 indicate that visual acuity for the right eye (uncorrected) was 20/40-1ph20 and for the left eye was 20/20.  Tricare ophthalmology findings in February 2009 and September 2009 indicate that visual acuity for the right eye was 20/25 and for the left eye was 20/20.  Visual field exam was normal.  Using the ratings for impairment of central visual acuity, a rating in excess of 30 percent is not warranted with adjustment for aphakia.  See 38 C.F.R. §§ 4.76, 4.76a, 4.84a.

The Board has considered whether a higher rating by analogy is available through another other diagnostic code that considers similar symptoms.  In this case, the Board finds no other provision upon which to assign a higher rating.  Rating the service-connected bilateral eye disability under Diagnostic Code 6009, unhealed eye injury; Diagnostic Code 6013, glaucoma, simple, primary, noncongestive; Diagnostic Code 6012, glaucoma, congestive or inflammatory; or Diagnostic Code 6027, traumatic cataract, would not result in a disability rating in excess of 30 percent.  The rating criteria for these codes indicate that the disorders are to be rated based upon impairment of visual acuity or field loss or aphakia, which was discussed in detail above.  The evidence of record does not establish anatomical loss of an eye or blindness having only light perception.  The evidence of record does not show total disability due to glaucoma.  See Diagnostic Code 6012.  

The Board recognizes the Veteran's own assertions that his eye disorder has worsened in severity over time.  He is certainly competent to observe as much.  Crucially however, the medical evidence prepared by skilled neutral professionals demonstrate that any worsening that may have occurred simply does not reach the level of severity required to warrant the assignment of an increased disability rating.  The medical examination evidence is more probative than the Veteran's own lay assertions as to current manifestations of his bilateral eye disability.  

The Board accordingly finds that the criteria for an increased schedular rating in excess of 30 percent has not been met or more nearly approximated at any time during the rating period on appeal, and the claim for an increased rating is denied. 

Analysis under the Revised Rating Criteria

A higher rating is not warranted under Diagnostic Code 6029 when rating the aphakia based upon impaired vision.  The June 2010 VA examination report indicates that visual acuity of the right eye corrected was 20/20 far and the left eye corrected was 20/20 far.  Adjusting for aphakia (elevating the resulting level of visual impairment by one step), the visual acuity of the right eye is 20/40 and visual acuity of the left eye is 20/40 and this results in a noncompensable rating under Diagnostic Code 6066.  Accordingly, the June 2010 testing does not support the assignment of a rating in excess of 30 percent.  See 38 C.F.R. § 4.79, Diagnostic Codes 6029, 6066.  

The April 2015 VA examination report indicates that visual acuity of the right eye corrected was 20/40 far and the left eye corrected was 20/40 far.  Adjusting for aphakia (elevating the resulting level of visual impairment by one step), the visual acuity of the right eye is 20/50 and visual acuity of the left eye is 20/500 and this results in a 10 percent rating under Diagnostic Code 6066.  Accordingly, the April 2015 testing does not support the assignment of a rating in excess of 30 percent.  See 38 C.F.R. § 4.79, Diagnostic Codes 6029, 6066.  Accordingly, the evidence does not show that Veteran's disability picture warrants a rating in excess of 30 percent from December 10, 2008 when rated based on visual impairment.    

As to a higher rating for impairment of field vision, the Board notes that the April 2015 VA examination report indicates that there is a visual field defect and visual field testing was performed using Goldman's equivalent III/4e target.  

When both decreased visual acuity and visual field defect are present in one or both eyes and are service-connected, to determine the evaluation for visual impairment, the visual acuity and visual field defect (expressed as a level of visual acuity) are to be evaluated separately, and then combined under the provisions of 38 C.F.R. § 4.25.  38 C.F.R. § 4.77 (c).

Goldman visual field testing at the April 2015 VA examination revealed an  average contraction to 58.125 degrees for the right eye.  The total remaining visual field for the right eye is 465.  When this number is divided by the eight directions, rounded up, the average contraction is obtained and is 58 degrees.  The right eye can be rated on its concentric contraction or based on an equivalent visual acuity of 20/50 and is increased by one step to 20/70 based on aphakia or dislocation of the crystalline lens.

Goldman visual field testing at the April 2015 VA examination revealed an  average contraction to 61.625 degrees for the left eye.  The total remaining visual field for the left eye is 493.  When this number is divided by the eight directions, rounded up, the average contraction is obtained and is 62 degrees.  The left eye can be rated on its concentric contraction or based on an equivalent visual acuity of 20/50 (increased by one step based on aphakia or dislocation of the crystalline lens).

A remaining visual field of 46 to 60 degrees, bilateral or unilateral, results in a 10 percent rating.  38 C.F.R. § 4.79, Diagnostic Code 6080.  

When the Veteran's equivalent visual acuity is rated (20/70 in the right eye and 20/50 in the left eye, both eyes increased one step for aphakia), a 20 percent disability rating is warranted.  See 38 C.F.R. § 4.79, Diagnostic Codes 6066.  For these reasons, the Board finds that a disability rating in excess of 30 percent is not warranted under the revised Diagnostic Code 6080.  See 38 C.F.R. § 4.79.  

As indicated in 38 C.F.R. § 4.77 (c) (2016), when both decreased visual acuity and visual field defect are present in one or both eyes and are service-connected, VA separately evaluates the visual acuity and visual field defect (expressed as a level of visual acuity), and combines them under the provisions of § 4.25.  Therefore, the combination of 10 percent for visual acuity and 20 percent for visual field show that the Veteran's visual impairment symptoms warrant a 30 percent disability rating, but not higher.  

The Board has considered whether a higher rating by analogy is available through another other diagnostic code that considers similar symptoms.  In this case, the Board finds no other provision upon which to assign a higher rating.  Rating the service-connected bilateral eye disability under Diagnostic Code 6009, unhealed eye injury; Diagnostic Code 6013, glaucoma, simple, primary, noncongestive; Diagnostic Code 6012, angle-closure glaucoma; 6013 open angle glaucoma; and 6027, cataract of any type would not result in a disability rating in excess of 30 percent.  The rating criteria for these codes indicate that the disorders are to be rated based upon impairment of visual acuity or field loss or aphakia, which was discussed in detail above.  The evidence of record does not establish anatomical loss of an eye or no more than light perception in one eye.  

Under 38 C.F.R. § 4.79, Diagnostic Code 6009, unhealed eye injury, is evaluated on the basis of either visual impairment due to the particular condition or incapacitating episodes, whichever results in a higher rating.  38 C.F.R. § 4.79, Diagnostic Code 6006 (2016). 

A 10 percent rating is warranted for diseases of the eye with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.  A 20 percent rating is warranted with the incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  A 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.79, General Rating Formula for Codes 6000 through 6009 (2016).

For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79, General Rating Formula for Codes 6000 through 6009 Note. 

Based on a careful review of the subjective and clinical evidence, the Board finds that the Veteran's bilateral eye disability does not warrant a disability rating in excess of 30 percent under Diagnostic Code 6009 and the general rating formula.  The evidence demonstrates that the Veteran has had no incapacitating episodes due to his bilateral eye disability.  The Board has also notes that the Veteran would not meet the criteria for a higher rating for angle-closure glaucoma (rated under Diagnostic Code 6012) as the Veteran's records do not demonstrate incapacitating episodes due to his eye disabilities.  See the April 2015 VA examination report.  

As noted above, the Board recognizes the Veteran's own assertions that his eye disorder has worsened in severity over time and he is competent to observe as much.  However, the medical evidence prepared by skilled neutral professionals demonstrate that any worsening that may have occurred simply does not reach the level of severity required to warrant the assignment of an increased disability rating.  The medical examination evidence is more probative than the Veteran's own lay assertions as to current manifestations of his bilateral eye disability.  

The Board accordingly finds that the criteria for an increased schedular rating in excess of 30 percent has not been met or more nearly approximated at any time from December 10, 2008.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim must be denied for this time period.  38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 55.

Extraschedular

The Board has considered whether evaluation of the bilateral eye disability should be referred for extraschedular consideration.  See 38 C.F.R. § 3.321 (b) (2016); Thun v. Peake, 22 Vet. App. 111, 114 (2008).

Referral for extraschedular consideration is not warranted.  A comparison of the Veteran's eye disability and the applicable rating criteria does not show "such an exceptional or unusual disability picture...as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321 (b).  The Veteran's bilateral eye disability is primarily manifested by aphakia and loss of visual acuity.  The Veteran does not report any symptoms associated with the eye disabilities that are not included in the rating criteria or have otherwise been left uncompensated or unaccounted for by the assigned schedular rating.  See 38 C.F.R. §§ 4.79, 4.119, Diagnostic Codes 6006-6066, 6080, 7913 (2016), 38 C.F.R. § 4.84a, Diagnostic Codes 6061-6080 (2008); see also Thun, 22 Vet. App. at 115.  There is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, see id. at 118-19, and referral for extraschedular consideration is not warranted.


11.  Increased Rating for Trigeminal Neuropathy.  

By way of history, a February 1994 rating decision granted service connection for left maxillary nerve damage and a zero percent rating was assigned February 1, 1993.  An October 1997 rating decision assigned a 10 percent rating from February 1, 1993 under Diagnostic Code 8205.  In April 2010, the Veteran filed a claim for an increased rating.  

Under Diagnostic Code 8205, used in evaluating paralysis of the fifth (trigeminal) cranial nerve, a 10 percent rating is warranted for moderate incomplete paralysis of the nerve; a 30 percent rating is warranted for severe incomplete paralysis of the nerve; and a 50 percent rating is warranted for complete paralysis of the nerve.  38 C.F.R. § 4.124a , Diagnostic Code 8205 (2016).  The rating is dependent on relative degree of sensory manifestation or motor loss.  Id. 

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Based upon review of the record, the Board concludes that the service-connected trigeminal neuropathy more closely approximates moderate incomplete paralysis and the weight of the competent and credible evidence does not establish severe incomplete paralysis or complete paralysis of the trigeminal nerve.  

The April 2012 VA examination report indicates that the Veteran reported having numbness in the left side of the upper lip since the injury in service.  The VA examiner indicated that the nerve affected was cranial nerve V (trigeminal).  The symptoms due to the nerve damage was mild numbness in the left mid face.  Muscle strength testing was normal.  Sensory examination was normal with the exception of decreased sensation in the left mid face.  The VA examiner stated that the numbness and sensory exam findings reflect numbness that is present on the left side of the upper lip only and not the entire mid face area.  The VA examiner assessed the severity of the nerve injury to be moderate incomplete paralysis of the left trigeminal nerve.  The VA examiner stated that the nerve damage did not impact the Veteran's ability to work. 

The weight of the evidence does not show or more nearly approximate severe incomplete paralysis or impairment or complete paralysis of the trigeminal nerve.  

As such, the Board concludes that the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent under Diagnostic Code 8205 for the trigeminal neuropathy.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim for an increased disability rating must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3; Gilbert, supra.

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected the trigeminal neuropathy.  The Board finds that the schedular evaluation assigned for the service-connected trigeminal neuropathy is adequate in this case.  The Veteran's primary symptom of diminished sensation is specifically contemplated in the schedular rating that is assigned.  Moreover, the schedular rating criteria provide that a higher rating is available if the symptomatology causes more severe incomplete paralysis or complete paralysis. The rating criteria under Diagnostic Code 8205 reasonably describes the disability level and symptomatology, and provides for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Hence, as the schedular rating reasonably describes the Veteran's disability picture, the assigned schedular evaluation is adequate, and referral for extraschedular consideration is not warranted.

12.  Increased Compensable Rating for Scars Status Post Cyst Removal.  

By way of history, a February 1994 rating decision granted service connection for scars to the face and body due to cysts and facial injury and a zero percent rating was assigned February 1, 1993 under the former Diagnostic Codes 7800 and 7819.  It was noted that the Veteran had been seen on multiple occasions for removal of cysts from various parts of the body to include the neck, face, groin, and buttocks.  

In April 2010, the Veteran filed a claim for an increased rating.  A January 2013 rating decision denied entitlement to a higher compensable rating for scars other than the face and head due to cyst removal under Diagnostic Code 7802.  A separate 30 percent rating was assigned from June 9, 2010 to the scars status post facial injury and cyst removal of the neck under Diagnostic Code 7800.  This issue is addressed below in the remand.  

Under Diagnostic Code 7801, a 10 percent rating is warranted for scars that are deep and nonlinear in an area or areas exceeding 6 square inches (39 square centimeters).  Under Diagnostic Code 7802, a 10 percent rating is warranted for scars that are superficial and nonlinear in an area or areas of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118. 

Under Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  Three or four scars that are unstable or painful warrants a 20 percent rating.  Under Diagnostic Code 7805, any other scars, including linear scars, are to rated based on any disabling effect(s).  38 C.F.R. § 4.118.

After a review of the evidence of record, the Board finds that a compensable rating for scars status post cyst removal is not warranted.  The April 2012 VA examination report indicates that the Veteran has a keloid scar in the right armpit that was 2 centimeters by 1 centimeter and was superficial and nonlinear.  The Veteran has a scar on the left inner thigh that was 2 centimeters by 1 centimeter and was superficial and nonlinear.  The scars were not painful or unstable.  The VA examiner indicated that the scars did not result in limitation of function or impact the Veteran's ability to work, and the Veteran did not have any other pertinent physical findings, complications, conditions, signs, and/or symptoms associated with the scars. 

The weight of the competent and credible evidence does not show that the Veteran's scars are of an area 144 square inches (929 square centimeters) or that the scars were painful or unstable; a compensable evaluation under 38 C.F.R. § 4.118, Diagnostic Codes 7802, 7804 is not warranted.  Additionally, the evidence of record, including the opinion provided by the VA examiner, shows that the Veteran's scars do not cause limitation of motion or functional impairment.  Thus, a compensable rating under Diagnostic Code 7805 is not warranted.  Further, as noted above, Diagnostic Codes 7800 and 7801 are not relevant to this issue because the Veteran's scars are located on the extremities and they are not deep.

As such, the Board concludes that the preponderance of the evidence is against the assignment of an increased compensable disability rating for the service-e-connected scars status post cyst removal for entire appeal period.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim for an increased disability rating must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3; Gilbert, supra.

The Board has also considered whether an extra-schedular rating is warranted for the Veteran's service-connected scars.  However, in this case, the Board finds that the record does not show that the Veteran's scars are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  38 C.F.R. § 3.321 (b)(1) (2016).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluation for the service-connected disability are inadequate.  The Veteran's scars have been evaluated under diseases of the skin, which specifically contemplates the disabling effects caused by this disability.  38 C.F.R. § 4.118.  The scars have been measured, are not painful or unstable, and are superficial.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the Veteran's service-connected scars are congruent with the disability picture represented by a noncompensable disability rating.  Compensable evaluations are provided for certain manifestations of scars, but the medical evidence demonstrates that those manifestations are not present in this case.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.118; see also VAOGCPREC 6-96.

13.  Higher Initial Compensable Rating for Bilateral Hearing Loss.

In cases where the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  Puretone threshold average is the sum of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  See 38 C.F.R. §4.85, Diagnostic Code 6100.

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent eleven categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent eleven categories of decibel loss based on the pure tone audiometry test.  The numerical designation of impaired efficiency (I through XI) will be determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to pure tone decibel loss.

For example, with the percentage of discrimination of 70 and an average pure tone decibel loss of 64, the numeric designation level is "V" for one ear.  The same procedure will be followed for the other ear.  38 C.F.R. § 4.85(b).

The percentage evaluation will be found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing and the vertical column appropriate to the numeric designation level for the ear having the poorer hearing.

For example, if the better ear has a numeric designation level of "V," and the poorer ear has a numeric designation level of "VII," the percentage evaluation is 30 percent.  38 C.F.R. § 4.85(e), Diagnostic Code 6100.

The current rating criteria include an alternate method of rating exceptional patterns of hearing as defined in 38 C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz).

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a compensable disability rating for the service-connected bilateral hearing loss at any time during the appeal period.  

Upon VA audiometric evaluation in August 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
15
20
35
LEFT
N/A
10
15
25
45

The average puretone threshold was 21 decibels in the right ear and 24 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.     

The findings of the August 2010 evaluation translates to level I hearing loss in the right and level I hearing loss in the left ear when applied to Table VI of the rating schedule.  This level of hearing loss warrants a zero percent rating and no higher under Table VII of the rating schedule.  Therefore, a compensable disability evaluation is not warranted based upon this evaluation under Diagnostic Code 6100.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Upon VA audiometric evaluation in March 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
25
40
45
LEFT
N/A
20
15
35
50

The average puretone threshold was 31 decibels in the right ear and 30 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 76 percent in the left ear.     

The findings of the March 2012 evaluation translates to level III hearing loss in the right and level III hearing loss in the left ear when applied to Table VI of the rating schedule.  This level of hearing loss warrants a zero percent rating and no higher under Table VII of the rating schedule.  Therefore, a compensable disability evaluation is not warranted based upon this evaluation under Diagnostic Code 6100.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Upon VA audiometric evaluation in May 2013, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
15
25
40
LEFT
N/A
15
15
30
45

The average puretone threshold was 24 decibels in the right ear and 26 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 92 percent in the left ear.     

The findings of the May 2013 evaluation translates to level I hearing loss in the right and level I hearing loss in the left ear when applied to Table VI of the rating schedule.  This level of hearing loss warrants a zero percent rating and no higher under Table VII of the rating schedule.  Therefore, a compensable disability evaluation is not warranted based upon this evaluation under Diagnostic Code 6100.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Regarding the functional effect the hearing loss has on the Veteran's occupation, the March 2012 VA examination report noted that the hearing loss impacted the Veteran's ability to work in that the Veteran reported difficulty understanding conversation particularly in the presence of background noise.  VA treatment records show that the veteran was issued hearing aids.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Therefore, on this record, a compensable disability rating is not warranted for the bilateral hearing loss under Diagnostic Code 6100 at any time during the appeal period.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The Board concludes that the preponderance of the evidence is against the assignment of a compensable disability rating for the service-connected bilateral hearing loss.  Since the preponderance of the evidence weighs against the claim, the benefit of the doubt doctrine is not for application.  Gilbert, 1 Vet. App. 49.  Accordingly, on this record, the claim of entitlement to a higher initial rating for bilateral hearing loss must be denied.

The Board has considered whether referral for an extraschedular rating is warranted for the service-connected bilateral hearing loss.  Here, the schedular rating criteria used to rate the Veteran's bilateral hearing loss reasonably describe and assess his disability levels and symptomatology.  The Veteran's symptoms are contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate to rate the disability.  The schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a higher rating for additional or more severe symptoms than currently shown by the evidence.  Hence, as the schedular rating reasonably describes the Veteran's disability picture, referral for extraschedular consideration is not warranted.  

14.  Other Considerations for the Increased Rating Claims

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Yancy v. McDonald, 27 Vet. App. 484 (2016).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that a January 2017 rating decision denied entitlement to TDIU.  The Veteran was notified of this decision and did not file a notice of disagreement.  Thus, an appeal has not been perfected and this issue is not before the Board.    

15.  Earlier Effective Date Claims

The Board acknowledges that VA revised the requirements for a valid claim for VA benefits effective March 24, 2015.  However, as this claim for an earlier effective date pertains to a period prior to this effective date, the old version of VA regulations for claims is to be considered in the adjudication of this appeal.  Prior to March 24, 2015, the VA administrative claims process recognized formal and informal claims.  

A formal claim is one that has been filed in the form prescribed by the Secretary.  38 C.F.R. § 3.151 (2016).  

Any communication or action, indicating an intent to apply for one or more benefits, under the laws administered by VA, from a claimant may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. 3.155 (2016).

In general, the effective date for the grant of service connection based upon an original claim or a claim reopened after final disallowance is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400 (b).

The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1 (p). 

"Date of receipt" generally means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1 (r). 

An informal claim is any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (a).

VA is required to look to all communications from the appellant that may be interpreted as applications or claims, formal and informal, for benefits. In particular, VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110 (b)(3); 38 C.F.R. §§ 3.1 (p), 3.155(a); See Servello v. Derwinski, 3 Vet. App. 196 (1992). 

All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by the Department, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999). 

In the present case, the Veteran and his representative assert that an effective date for the award of service connection for hearing loss and tinnitus should be earlier than June 9, 2010, the currently assigned effective date for the award.  He does not provide a basis for this contention. 

The Veteran served in active duty from March 1974 to January 1993.  He did not file a claim for compensation benefits for hearing loss or tinnitus within one year of service separation. 

On June 9, 2010, the Veteran's informal claim for service connection for hearing loss and tinnitus was received at the RO.  In an August 2012 decision, the RO granted the claim for service connection for hearing loss and tinnitus.  A zero percent rating was assigned to the bilateral hearing loss from June 9, 2010 and a 10 percent rating was assigned to the tinnitus form that date.  June 9, 2010 is the date of receipt of the claim for service connection for hearing loss and tinnitus.   

The Board has reviewed the record to determine whether an informal claim of service connection for hearing loss or tinnitus had been filed in the time period extending from February 1, 1993 (the date after the date of separation from active service) to June 9, 2010 (the date of receipt of the claim for service connection).  VA is required to identify and act on informal claims for benefits.  38 C.F.R. § 3.155 (a); see Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  No document was received between January 1993 and June 9, 2010 that could be construed as a claim for service connection for hearing loss and tinnitus.  Statements submitted by the Veteran during this time period do not evidence an intent to file for compensation benefits for hearing loss and tinnitus.  The Veteran does not refer to his hearing loss or tinnitus disability in any of the earlier statements submitted to VA and he does not express an intent to file for compensation benefits for hearing loss and tinnitus prior to the June 9, 2010 statement.  Thus, the Veteran is not shown to have applied for service connection for hearing loss and tinnitus prior to June 9, 2010.  

The Board emphasizes that a veteran is required to file a claim to obtain benefits and that, at a minimum, the veteran must identify the benefit sought in such a claim.  See 38 C.F.R. §§ 3.151, 3.155; see also Kessel v. West, 13 Vet. App. 9 (1999).  Medical evidence alone without an intent to apply for benefits does not establish a claim.  See Kessel v. West, 13 Vet. App. 9 (1999).  The mere presence of medical evidence does not establish intent on the part of the veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment, does not establish a claim, to include an informal claim, for compensation.  

Accordingly, under the applicable regulations, June 9, 2010, the date of receipt of the claim for service connection that triggered the allowance, is the earliest effective date for the award of service connection for hearing loss and tinnitus.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The preponderance of the evidence is against the assignment of an effective date prior to June 9, 2010, for the award of service connection for hearing loss and tinnitus, and the appeal is denied.  Since the preponderance of the evidence is against the claim for an earlier effective date, the benefit of the doubt doctrine is not for application with regard to these claims.  Gilbert, 1 Vet. App. 49.  The Veteran's claims are denied.


ORDER

Service connection for prostate cancer is denied. 

Service connection for systemic type arthritis of the whole body is denied.  

Service connection for a psychiatric disorder to include bipolar disorder is denied.

Service connection for leprosy is denied.  

Service connection for diverticulitis is denied.

Service connection for psychosis/mental illness for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702 is denied.

An increased rating in excess of 30 percent for bilateral glaucoma with injury to right eye with right eye cataract is denied. 

An increased rating in excess of 10 percent for trigeminal neuropathy is denied.  

An increased compensable rating for scars, status post multiple cyst removals is denied.  

An initial compensable disability rating for bilateral hearing loss is denied.

An effective date earlier than June 9, 2010 for the award of service connection for tinnitus is denied.

An effective date earlier than June 09, 2010 for the award of service connection for bilateral hearing loss is denied.


REMAND

By way of history, a February 1994 rating decision granted service connection for scars to the face and body due to cysts and facial injury and a zero percent rating was assigned February 1, 1993 under the former Diagnostic Codes 7800 and 7819.  

In April 2010, the Veteran filed a claim for an increased rating.  A January 2013 rating decision denied entitlement to a higher compensable rating for scars other than the face and head due to cyst removal under Diagnostic Code 7802.  A separate 30 percent rating was assigned from June 9, 2010 to the scars status post facial injury and cyst removal of the neck under Diagnostic Code 7800.  The Veteran was notified of this decision and in a February 2013 notice of disagreement, the Veteran specifically argued that the 30 percent rating assigned to the scars status post facial injury and cyst removal should be awarded earlier than June 9, 2010.  In September 2015, the Board remand this issue for issuance of a statement of the case.  The issue of entitlement to an earlier effective date for the award of the 30 percent rating for the scars status post facial injury and cyst removal of the neck was adjudicated in a November 2016 rating decision.  However, this issue was not included in the November 2016 statement of the case.  

The Board finds that there has not been substantial compliance with the mandates of the September 2015 remand for this issue.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with the remand orders).  Thus, this issue should be remanded for compliance with the September 2015 remand and issuance of a statement of the case.  The Board is required to remand, rather than refer, this issue.  See Manlincon v. West, 12 Vet. App. 238   (1999).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case for the issue of entitlement to an effective date earlier than June 9, 2010 for the assignment of the 30 percent rating for scars status post facial injury and cyst removal on the neck.  Only if the Veteran perfects an appeal should the claim be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


